Citation Nr: 0010669	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc and joint disease of the cervical spine, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
disc and joint disease of the lumbosacral spine, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from August 1961 to February 
1982.  

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, denied entitlement to service 
connection for a hearing loss of the right ear, granted 
entitlement to service connection for residuals of a left 
ankle fracture with assignment of a noncompensable 
evaluation, denied entitlement to an evaluation in excess of 
20 percent for degenerative disc and joint disease of the 
cervical spine, granted entitlement to an increased 
(compensable) evaluation of 10 percent for degenerative disc 
and joint disease of the lumbosacral spine, and denied 
entitlement to increased (compensable) evaluations for a 
hearing loss in the left ear, a deviated nasal septum, and 
allergic rhinitis.

The veteran and his wife appeared before a Hearing Officer at 
the RO in May 1999 to provide oral testimony.  During the 
hearing the veteran submitted a statement wherein he 
expressed satisfaction with the noncompensable evaluations 
for a hearing loss in the left ear and deviated status, and 
the nonservice-connected status of a hearing loss in the left 
ear, thereby withdrawing these issues from appellate review.

In September 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of a 
fracture of the left ankle, and affirmed the determinations 
previously entered.

In October 1999 the RO granted entitlement to service 
connection for Taylor's bunion of the left fifth metatarsal 
with assignment of a noncompensable evaluation.  The veteran 
has not filed a notice of disagreement with this 
determination and this claim is not considered part of the 
current appeal.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issues of entitlement to increased evaluations for 
degenerative disc and joint disease of the cervical and 
lumbosacral spines, and residuals of a fracture of the left 
ankle are addressed in the remand portion of the decision.  

During the May 1999 hearing the veteran raised a claim of 
entitlement to service connection for headaches as secondary 
to the service-connected degenerative disc and joint disease 
of the cervical spine.  Hearing transcript (T.), page 3.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by 
subjective complaints but without active symptoms or 
manifestations objectively demonstrated on examination 
including sinus X-rays.  

2.  The objective evidence fails to demonstrate an allergic 
rhinitis process with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction of one 
side; no polyps are present.



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97 
Diagnostic Code 6522 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An historical review of the record shows that in an original 
rating decision of October 1982, the RO granted service-
connection for allergic rhinitis evaluated as noncompensable 
(Diagnostic Code 6501) based upon findings in the veteran's 
service medical records and on an initial postservice VA ear, 
nose and throat (ENT) examination in September 1982. 

A September 1982 VA ENT examination report shows a long 
history of sinus congestion along with a family history of 
allergy.  The veteran reported mostly having perennial 
problems that were relieved by antihistamines and 
decongestants.  An objective evaluation of the nose revealed 
a markedly deviated septum to the left with marked decreased 
airway on the left with some nasal congestion.  The pertinent 
diagnosis was allergic rhinitis together with a deviated 
nasal septum accounting for most of his nasal problems.  He 
was advised to consider nasal septal surgery for relief of 
some of his nasal problems in the future.  (Service-
connection has been established for deviated nasal septum 
with a separate disability evaluation.)

In January 1998 the veteran reopened his claim of entitlement 
to an increased (compensable) evaluation for allergic 
rhinitis.  

Subsequently received in support of the veteran's reopened 
claim were multiple private treatment records from the Sutter 
Medical Group and AKA, M.D., dating between approximately 
April 1993 and March 1998.  These records including ENT 
evaluations are silent for active allergic rhinitis 
symptomatology or manifestations.  Allergy medications at 
times was noted. 

A March 1998 VA ENT examination report shows the veteran 
complained of allergic rhinitis productive of variable 
amounts of intermittent nasal drainage treated with over-the-
counter medication on a daily basis.  He was employed as a 
housing inspector.

On objective evaluation the paranasal sinus were without 
tenderness.  The nose was of normal configuration.  Nasal 
mucosa was normal in appearance and without crusts or 
secretions.  There was good air flow through both nares.  An 
X-ray study of the sinuses was negative.  There was no 
evidence of recent fracture of the nasal bones or nasal 
spine.  The paranasal sinuses were normal.  The pertinent 
diagnosis was status post allergic rhinitis.

In May 1999 the veteran and his spouse attended a hearing 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  He noted taking prescribed medication 
for allergies.  (T-5).  His spouse had noting to add on the 
matter.

A July 1999 VA examination report shows the veteran stated he 
had year round problems with nasal congestion, and itchy eyes 
for which he took Claritin once every day.  He was employed 
as housing inspector.  No pertinent objective findings were 
noted.  Diagnosis was chronic allergic rhinitis.  X-rays 
disclosed the paranasal sinuses were normal.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.

The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded history 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  These requirements 
for evaluation of the complete medical history of the 
claimant's condition are to protect the claimant against 
adverse decisions based on a single incomplete or inaccurate 
report and to enable VA to make a precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. 38 C.F.R. §§ 4.2, 
4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

VA last revised the criteria for rating the respiratory 
system, including diseases of the nose and throat, effective 
October 7, 1996.  61 Fed. Reg. 46,727 (1996).  The RO 
evaluated the veteran's service-connected allergic rhinitis 
based on the rating schedule criteria amended as of October 
7, 1996, consistent with the veteran's January 1998 claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) in DeSousa v. Gober, 10 Vet. App. 461 (1997) noted, 
38 U.S.C.A. § 5110(g) provides: "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."

Under the revised criteria for allergic rhinitis Diagnostic 
Code 6522 provides the assignment of a 10 percent evaluation 
where the claimant is without polyps, but with evidence of 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction of one side.  If polyps are 
present, a 30 percent evaluation is contemplated.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

(For reference purposes, the Board notes that under the old 
allergic rhinitis criteria in effect prior to October 7, 
1996, Diagnostic Code 6501 provided a minimum 10 percent 
evaluation where there was evidence of definite atrophy of 
the intranasal structures and moderate secretion.)



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased compensable) evaluation for 
allergic rhinitis is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that it, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected allergic rhinitis (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased (compensable) 
evaluation is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).


Significantly, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  However, it is 
important to note when increasing the level of a service-
connected disability at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

A comprehensive review of the record shows that the veteran's 
allergic rhinitis is stable and under control with 
medication, when needed.  Clearly, the record is absent any 
objectively demonstrated manifestations of an allergic 
rhinitis process over the years as the medical records 
submitted dating before and after October 7, 1996 have been 
without pertinent findings.  Importantly, the Board notes 
that the March 1998 VA ENT examination disclosed the nose was 
normal as was a sinus X-ray study.  There was no objective 
showing of an allergic rhinitis process with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction of one side or polyps.  Accordingly, the 
veteran does not meet the criteria for an increased 
(compensable) evaluation for allergic rhinitis.  

The Board also notes that the private medical evidence 
submitted dating prior to October 7, 1996 clearly lacks any 
pertinent objective evidence of definite atrophy of the 
intranasal structures and moderate secretion that was 
required for a 10 percent rating for allergic rhinitis under 
the previous criteria in effect at that time. 

No question has been presented as to which of two evaluations 
would more properly classify the severity of allergic 
rhinitis.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for allergic rhinitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
criteria for assignment of an extraschedular evaluation, it 
did not actually discuss them in detail in light of his 
claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  His service-connected 
allergic rhinitis has not required frequent inpatient care, 
nor is shown to have markedly interfered with any employment.  
Having evaluated the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased (compensable) evaluation for 
allergic rhinitis is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With respect to the veteran's claims of entitlement to 
increased evaluations for degenerative disc and joint disease 
of the cervical and lumbosacral spines, and residuals of a 
fracture of the left ankle, the Board notes that an 
allegation of increased disability is sufficient to establish 
a well grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of his service-connected 
disabilities are sufficient to conclude that his claims for 
increased evaluations are well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

Following a preliminary review of the record the Board notes 
that additional development is needed.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The Board recognizes the Court has held that, when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The combined VA orthopedic and neurologic examination 
undertaken in March 1998 by a physician clearly failed to 
address the extent of functional loss due to pain on use or 
due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  A follow-up VA examination in July 1999 performed by 
a registered nurse likewise failed to adequately portray the 
extent of functional loss due to pain on use or due to flare-
ups associated with service-connected degenerative disc and 
joint disease of the cervical and lumbosacral spines, and 
residuals of a fracture of the left ankle.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The nurse's mere statement that 
the DeLuca factor equaled 15 percent is inadequate for rating 
purposes.  Neither examination was conducted with review of 
the veteran's claims folder.

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining adequate and contemporary VA 
examinations, by a specialist when needed.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), 
the Board is deferring adjudication of the remaining claims 
at issue pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his degenerative disc and 
joint disease of the cervical and 
lumbosacral spines, and residuals of a 
fracture of the left ankle since March 
1998 to the present.  


After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by an orthopedic surgeon and 
neurologist or other appropriate 
specialists for the purpose of 
determining the current nature and extent 
of severity of his degenerative disc and 
joint disease of the cervical and 
lumbosacral spines, and residuals of a 
fracture of the left ankle.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
reports must be annotated in this regard.  
Any further indicated studies should be 
conducted.

The examiners should be requested to 
report range of motion and degrees of arc 
in all planes with an explanation as to 
normal range of motion of the cervical 
spine, lumbosacral spine and left ankle.  
The examiners must determine whether any 
identifiable ankylosis is favorable or 
unfavorable.  All findings and diagnoses 
should be reported in detail.  

The examiners must identify all 
orthopedic and neurologic manifestations 
solely due to service connected 
degenerative disc and joint disease of 
the cervical and lumbosacral spines, and 
residuals of a fracture of the left ankle 
as opposed to those manifestations 
attributed to any coexisting nonservice-
connected disabilities.  The examiners 
should be requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.

The examiners should carefully elicit all 
of the veteran's subjective complaints 
and then offer an opinion as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  It is 
requested that the examiners also provide 
explicit responses to the following 
questions:

Do degenerative disc and joint disease of 
the cervical and lumbosacral spines, 
and/or residuals of a fracture of the 
left ankle cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation.

The examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement, and, if 
so, to what extent, and the presence and 
degree of, or absence of, any objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

The examiners should also comment on 
whether there are objective indications 
of the extent of the pain, such as 
medication the veteran is taking or kind 
of any treatment he is receiving.  Any 
opinions expressed by the examiners must 
be accompanied by a competent rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased ratings for degenerative disc 
and joint disease of the cervical and 
lumbosacral spines, and residuals of a 
fracture of the left ankle with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59, pertinent VA General Counsel 
Opinions and the Court's holdings in 
DeLuca and Esteban v. Brown, 6 Vet. App. 
259 (1994) as well as document the 
applicability of the provisions of 38 
C.F.R. § 3.321(b)(1) (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


